Gray, J.
This case presents no question of the evidence necessary to support a conviction, but merely of the sufficiency of the charge. The complaint alleges that the defendant at a certain time and place unlawfully kept intoxicating liquors with intent unlawfully to sell the same in this Commonwealth, he not being authorized to sell the same for any purpose under the provisions of the St. of 1869, e. 415, “or by any legal authority whatever.” It is in the form prescribed by statute, and clearly and sufficiently charges an unlawful keeping by the defendant, and that he intended to sell liquors of a kind which, and in a place where, the law did not allow him to sell. It need not more particularly describe the kind of liquors which he intended to sell, nor negative any of the various modes and contingencies in which it might be lawful for him to sell them. Sts. 1869, c. 415, § 66; 1870, e. 389, § 8. Commonwealth v. Gilland, 9 Gray, 3. Commonwealth v. Purtle, 11 Gray, 78. Commonwealth v. Dunn, 14 Gray, 401. Commonwealth v. Lynn, 107 Mass. 214. Commonwealth v. Bennett, ante, 27. Exceptions overruled.